UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8211 DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 09/30/2012 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Proxy Results 22 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Preferred Money Market Fund covers the six-month period ended September 30, 2012. During the reporting period, the fund’s Prime shares produced an annualized yield of 0.17%, and its Reserve shares produced an annualized yield of 0.11%.Taking into account the effects of compounding, the fund’s Prime and Reserve shares also produced annualized effective yields of 0.17% and 0.11%, respectively, for the same period. 1 Yields of money market instruments remained near historical lows throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged amid sluggish economic growth. Economic Recovery Proved Erratic The reporting period began in the immediate wake of encouraging signs in the U.S. economy, including a decrease in the unemployment rate to 8.2% and job gains exceeding 200,000 per month. What’s more, struggling housing markets appeared to have finally reached a bottom. As a result, investors became more tolerant of risks, and they began to turn their attention away from traditional safe havens and toward riskier asset classes and market sectors. However, the economic expansion began to moderate in April with the release of more mixed data. Manufacturing activity continued to increase, and the unemployment rate dipped to 8.1%, but only 77,000 jobs were added to the labor force. In addition, it was announced that first-quarter GDP growth had fallen to an anemic 2.0% annualized rate. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%.While manufacturing activity continued to improve, it did so at a slower pace. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered political resistance in several countries. The U.S. manufacturing sector contracted in June for the first time in three years, with weakness 2 especially evident in new orders. On the other hand, U.S. housing prices climbed for the first time in seven months, and new unemployment claims fell. However, for the second quarter of 2012 overall, U.S. economic growth slowed to a disappointing 1.3% annualized rate. The economy added 181,000 jobs in July, more than most analysts expected, but the unemployment rate climbed to 8.3% as more people entered the workforce. Meanwhile, manufacturing activity contracted for the second straight month, and economists became concerned about the potential consequences of a major drought in the Midwest. Data in August showed higher sales and prices in U.S. housing markets. Unemployment claims remained flat, and more than 140,000 new jobs were created during the month. Meanwhile, personal income and expenditures rose modestly. Corporate earnings generally proved healthier than expected, as a majority of companies met or exceeded analysts’ earnings targets. The economic recovery seemed to gain a degree of traction in September, with the addition of 114,000 new jobs and a sharp drop in the unemployment rate to 7.8%, its lowest level since January 2009. The manufacturing sector rebounded after posting three months of modest declines, and the service sector posted its 33rd consecutive month of expansion. In the housing market, sales prices reached their highest levels, on average, in approximately five years. However, consumer spending showed evidence of weakness, and many economists, investors and business executives grew increasingly concerned about the possibility that a gridlocked Congress might not reach agreement on ways to prevent the “fiscal cliff” of automatic tax hikes and spending reductions scheduled for year-end. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments hovered near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum The Fund 3 LETTER TO SHAREHOLDERS (continued) remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. We have maintained the fund’s weighted average maturity in a position we consider to be shorter than industry averages, and we have kept our focus on well-established issuers that historically have demonstrated good liquidity characteristics, including banks in Australia, Canada and Japan, but relatively few in Europe. In the reporting period’s final month, the Fed signaled its intention to take additional steps to boost employment and stimulate growth, including an extension of OperationTwist, a new round of quantitative easing and the likelihood that short-term interest rates would remain near historical lows at least until mid-2015. Therefore, we intend to maintain the fund’s focus on quality and liquidity. October 15, 2012 New York, NY An investment in Dreyfus Institutional Preferred Money Market Fund (the “fund”) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Money Market Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Prime Shares Reserve Shares Expenses paid per $1,000 † $.50 $ Ending value (after expenses) $1,000.80 $1,000.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Prime Shares Reserve Shares Expenses paid per $1,000 † $.51 $ Ending value (after expenses) $1,024.57 $ 1,024.27 † Expenses are equal to the fund’s annualized expense ratio of .10% for Prime Shares and .16% for Reserve Shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS September 30, 2012 (Unaudited) Principal Negotiable Bank Certificates of Deposit—26.4% Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.56%, 10/1/12 130,000,000 a 130,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.33%, 11/20/12 350,000,000 350,000,000 Chase Bank USA 0.20%, 11/20/12 125,000,000 125,000,000 Mizuho Corporate Bank (Yankee) 0.31%—0.32%, 12/5/12—12/12/12 350,000,000 350,000,000 Norinchukin Bank (Yankee) 0.37%, 11/20/12 350,000,000 350,000,000 Skandinaviska Enskilda Banken (Yankee) 0.31%, 12/3/12 200,000,000 b 200,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.50%, 10/18/12 400,000,000 b 400,000,000 Westpac Banking Corp. (Yankee) 0.54%—0.58%, 10/1/12 400,000,000 a,b 400,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,305,000,000) Commercial Paper—7.2% ASB Finance Ltd. 0.49%, 10/11/12 75,000,000 a,b 75,000,000 Bank of Nova Scotia 0.05%, 10/1/12 250,000,000 250,000,000 General Electric Capital Corp. 0.40%, 12/13/12 175,000,000 174,858,056 General Electric Co. 0.10%, 10/1/12 125,000,000 125,000,000 Total Commercial Paper (cost $624,858,056) Asset-Backed Commercial Paper—6.7% Alpine Securitization Corp. 0.35%, 3/18/13 50,000,000 b 49,918,333 6 Principal Asset-Backed Commercial Paper (continued) Amount ($) Value ($) Atlantis One Funding Corp. 0.27%, 12/28/12 350,000,000 b 349,769,000 CHARTA 0.22%, 10/23/12 100,000,000 b 99,986,556 Govco 0.15%, 10/1/12 85,500,000 b 85,500,000 Total Asset-Backed Commercial Paper (cost $585,173,889) Time Deposits—29.4% Bank of America N.A. (Grand Cayman) 0.01%, 10/1/12 258,000,000 258,000,000 Commonwealth Bank of Australia (Grand Cayman) 0.06%, 10/1/12 300,000,000 300,000,000 Deutsche Bank AG (Grand Cayman) 0.12%, 10/1/12 400,000,000 400,000,000 DnB Bank (Grand Cayman) 0.10%, 10/1/12 400,000,000 400,000,000 Nordea Bank Finland (Grand Cayman) 0.08%, 10/1/12 400,000,000 400,000,000 Svenska Handelsbanken (Grand Cayman) 0.08%, 10/1/12 400,000,000 400,000,000 Swedbank (Grand Cayman) 0.10%, 10/1/12 400,000,000 400,000,000 Total Time Deposits (cost $2,558,000,000) U.S. Government Agencies—5.7% Federal Home Loan Bank 0.32%, 10/1/12 250,000,000 a 249,999,377 Federal Home Loan Mortgage Corp. 0.36%, 10/1/12 250,000,000 a,c 249,979,102 Total U.S. Government Agencies (cost $499,978,479) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Repurchase Agreements—24.6% Amount ($) Value ($) ABN AMRO Bank N.V. 0.20%-0.21%, dated 9/28/12, due 10/1/12 in the amount of $1,350,022,917 (fully collateralized by $40,070,481 Federal Farm Credit Bank, 2.63%-5.13%, due 4/17/14-8/25/16, value $43,322,937, $33,000,000 Federal Home Loan Bank, 0.38%, due 1/29/14, value $33,078,031, $267,863,000 Federal Home Loan Mortgage Corp., 0.50%-5%, due 12/20/13-2/1/41, value $242,604,450, $216,334,719 Federal National Mortgage Association, 3.50%-5%, due 8/1/32-8/1/41, value $190,995,302, $344,501,200 U.S. Treasury Inflation Protected Securities, 0.63%-2.63%, due 7/15/14-7/15/21, value $431,849,926 and $413,548,400 U.S. Treasury Notes, 1%-3.25%, due 7/15/13-5/31/16, value $435,150,092) 1,350,000,000 1,350,000,000 Barclays Capital, Inc. 0.20%, dated 9/28/12, due 10/1/12 in the amount of $300,005,000 (fully collateralized by $290,504,700 U.S. Treasury Notes, 2.38%, due 10/31/14, value $306,000,001) 300,000,000 300,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Credit Suisse Securities LLC 0.21%, dated 9/28/12, due 10/1/12 in the amount of $500,008,750 (fully collateralized by $550,344,123 Government National Mortgage Association, 1.63%-4%, due 5/20/32-11/20/41, value $267,549,582 and $242,601,100 U.S. Treasury Bills, due 1/10/13-9/19/13, value $242,451,358) 500,000,000 500,000,000 Total Repurchase Agreements (cost $2,150,000,000) Total Investments (cost $8,723,010,424) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2012, these securities amounted to $1,660,173,889 or 19.0% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 59.5 Finance 3.5 Repurchase Agreements 24.6 Asset-Backed/ U.S. Government Agencies 5.7 Multi-Seller Programs 1.1 Asset-Backed/Banking 5.6 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase agreements of $2,150,000,000)—Note 1(b) 8,723,010,424 8,723,010,424 Cash 608,577 Interest receivable 2,275,654 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 634,216 Payable for shares of Beneficial Interest redeemed 1,589,262 Net Assets ($) Composition of Net Assets ($): Paid-in capital 8,723,563,978 Accumulated net realized gain (loss) on investments 107,199 Net Assets ($) Net Asset Value Per Share Prime Shares Reserve Shares Net Assets ($) 8,108,636,782 615,034,395 Shares Outstanding 8,108,553,614 615,010,364 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended September 30, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 4,449,865 Service Plan fees(Reverse Shares)—Note 2(b) 191,714 Trustees’ fees—Note 2(a,c) 123,929 Legal fees—Note 2(a) 10,072 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 2(a,c) (123,929 ) Less—Legal fees reimbursed by the Manager—Note 2(a) (10,072 ) Net Expenses Investment Income—Net Net Realized and Unrealized Gain (Loss) on Investments—Note 1(b) ($): Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Operations ($): Investment income—net 7,287,389 14,680,255 Net realized gain (loss) on investments 45,648 327,871 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Prime Shares (6,944,232 ) (13,870,903 ) Reserve Shares (343,157 ) (809,352 ) Total Dividends ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Prime Shares 22,223,424,964 45,247,603,385 Reserve Shares 1,457,366,583 6,251,829,692 Dividends reinvested: Prime Shares 3,858,490 5,783,717 Reserve Shares 343,157 798,525 Cost of shares redeemed: Prime Shares (23,515,540,926 ) (47,427,919,855 ) Reserve Shares (2,422,492,976 ) (5,916,727,281 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 10,976,666,237 12,814,970,183 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended September 30, 2012 Year Ended March 31, Prime Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .001 .001 .003 .003 .022 .049 Distributions: Dividends from investment income—net (.001 ) (.001 ) (.003 ) (.003 ) (.022 ) (.049 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .16 b .15 .26 .33 2.19 5.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .10 b .10 .10 .12 .12 .10 Ratio of net expenses to average net assets .10 b .10 .10 .12 .12 .10 Ratio of net investment income to average net assets .17 b .15 .26 .32 2.38 4.84 Net Assets, end of period ($ x 1,000) 8,108,637 9,396,853 11,571,089 8,878,284 8,426,342 14,543,795 a The fund commenced offering two classes of shares on December 7, 2007.The existing shares were redesignated Prime Shares. b Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2012 Year Ended March 31, Reserve Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .001 .001 .002 .003 .021 .013 Distributions: Dividends from investment income—net (.001 ) (.001 ) (.002 ) (.003 ) (.021 ) (.013 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .10 b .09 .20 .28 2.13 4.22 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 b .16 .16 .18 .18 .16 b Ratio of net expenses to average net assets .16 b .16 .16 .18 .18 .16 b Ratio of net investment income to average net assets .11 b .09 .20 .29 2.09 4.19 b Net Assets, end of period ($ x 1,000) 615,034 1,579,813 1,243,881 1,263,221 392,929 50 a From December 7, 2007 (commencement of initial offering) to March 31, 2008. b Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Institutional Preferred Money Market Fund (the “fund”) is a separate diversified series of Dreyfus Institutional Preferred Money Market Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company currently offering two series, including the fund.The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Prime shares and Reserve shares. Prime shares and Reserve shares are identical except for the services offered to and the expenses borne by each class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 8,723,010,424 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. Realized gains and losses from securities transactions are recorded on the identified cost basis. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 18 As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2012 was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .10% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the management agreement, the Manager has agreed to pay all of the fund’s expenses except for the management fee, Service Plan fees, brokerage commissions, taxes, Trustees fees, fees and expenses of independent counsel of the fund and extraordinary expenses. In addition, the Manager has agreed to reduce its management fee in an amount equal to the Trustees fees and expenses of independent counsel of the fund. (b) Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, Reserve shares pay the Distributor at the annual rate of .06% of the value of Reserve shares average daily net assets for distributing Reserve shares, for advertising and marketing relating to Reserve shares and for providing certain services to shareholders of Reserve The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) shares. The services provided include answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealer, financial institution or other industry professional) in respect of those services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Reserve shares were charged $191,714 pursuant to the Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $603,465 and Service Plan fees $30,751. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 20 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 5,621,805,220 0 Nathan Leventhal † 5,621,805,220 0 Benaree Pratt Wiley † 5,621,805,220 0 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 22 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods, ranking in the first quartile of the Performance Universe for all periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the fee waiver and expense reimbursement arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved 24 a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 26 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 17 Proxy Results 18 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Plus Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Preferred Plus Money Market Fund covers the six-month period ended September 30, 2012. During the reporting period, the fund produced an annualized yield of 0.12%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.12% for the same period. 1 Yields of money market instruments remained near historical lows throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged amid sluggish economic growth. Economic Recovery Proved Erratic The reporting period began in the immediate wake of encouraging signs in the U.S. economy, including a decrease in the unemployment rate to 8.2% and job gains exceeding 200,000 per month. What’s more, struggling housing markets appeared to have finally reached a bottom. As a result, investors became more tolerant of risks, and they began to turn their attention away from traditional safe havens and toward riskier asset classes and market sectors. However, the economic expansion began to moderate in April with the release of more mixed data. Manufacturing activity continued to increase, and the unemployment rate dipped to 8.1%, but only 77,000 jobs were added to the labor force. In addition, it was announced that first-quarter GDP growth had fallen to an anemic 2.0% annualized rate. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%.While manufacturing activity continued to improve, it did so at a slower pace. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered political resistance in several countries. The U.S. manufacturing sector contracted in June for the first time in three years, with weakness especially evident in new orders. On the other hand, U.S. housing prices climbed for the first time in seven months, and new unemployment 2 claims fell. However, for the second quarter of 2012 overall, U.S. economic growth slowed to a disappointing 1.3% annualized rate. The economy added 181,000 jobs in July, more than most analysts expected, but the unemployment rate climbed to 8.3% as more people entered the workforce. Meanwhile, manufacturing activity contracted for the second straight month, and economists became concerned about the potential consequences of a major drought in the Midwest. Data in August showed higher sales and prices in U.S. housing markets. Unemployment claims remained flat, and more than 140,000 new jobs were created during the month. Meanwhile, personal income and expenditures rose modestly. Corporate earnings generally proved healthier than expected, as a majority of companies met or exceeded analysts’ earnings targets. The economic recovery seemed to gain a degree of traction in September, with the addition of 114,000 new jobs and a sharp drop in the unemployment rate to 7.8%, its lowest level since January 2009. The manufacturing sector rebounded after posting three months of modest declines, and the service sector posted its 33rd consecutive month of expansion. In the housing market, sales prices reached their highest levels, on average, in approximately five years. However, consumer spending showed evidence of weakness, and many economists, investors and business executives grew increasingly concerned about the possibility that a gridlocked Congress might not reach agreement on ways to prevent the “fiscal cliff” of automatic tax hikes and spending reductions scheduled for year-end. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments hovered near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. The Fund 3 LETTER TO SHAREHOLDERS (continued) We have maintained the fund’s weighted average maturity in a position we consider to be shorter than industry averages, and we have kept our focus on well-established issuers that historically have demonstrated good liquidity characteristics, including banks in Australia, Canada and Japan, but relatively few in Europe. In the reporting period’s final month, the Fed signaled its intention to take additional steps to boost employment and stimulate growth, including an extension of OperationTwist, a new round of quantitative easing and the likelihood that short-term interest rates would remain near historical lows at least until mid-2015. Therefore, we intend to maintain the fund’s focus on quality and liquidity. October 15, 2012 New York, NY An investment in Dreyfus Institutional Preferred Plus Money Market Fund (the “fund”) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been lower absent the expense absorption. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Plus Money Market Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Expenses paid per $1,000 † $.00 Ending value (after expenses) $ 1,000.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,025.07 † Expenses are equal to the fund’s annualized expense ratio of .00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS September 30, 2012 (Unaudited) Principal Negotiable Bank Certificates of Deposit—25.2% Amount ($) Value ($) Bank of Montreal (Yankee) 0.15%, 10/12/12 35,000,000 35,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.17%, 10/18/12 20,000,000 20,001,793 Citibank N.A. (Yankee) 0.21%, 10/11/12 40,000,000 40,000,000 Deutsche Bank AG (Yankee) 0.16%, 10/11/12 40,000,000 40,000,000 Mitsubishi Trust and Banking Corp. (Yankee) 0.18%, 11/1/12 25,000,000 25,000,000 Mizuho Corporate Bank (Yankee) 0.17%, 10/11/12 40,000,000 40,000,000 Norinchukin Bank (Yankee) 0.17%, 10/17/12 35,000,000 35,000,000 State Street Bank and Trust Co. 0.20%, 12/14/12 12,000,000 12,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.17%, 10/11/12 20,000,000 a 20,000,000 Svenska Handelsbanken (Yankee) 0.19%, 11/13/12 15,000,000 a 15,000,715 Toronto Dominion Bank (Yankee) 0.17%, 10/10/12 35,000,000 35,000,000 Total Negotiable Bank Certificates of Deposit (cost $317,002,508) Commercial Paper—4.8% Barclays U.S. Funding 0.05%, 10/1/12 25,000,000 25,000,000 Sumitomo Mitsui Banking Corporation 0.16%, 10/5/12 35,000,000 a 34,999,378 Total Commercial Paper (cost $59,999,378) Time Deposits—2.5% DnB Bank (Grand Cayman) 0.05%, 10/1/12 (cost $31,000,000) 31,000,000 6 Principal U.S. Government Agency—4.0% Amount ($) Value ($) Federal National Mortgage Association 0.07%, 10/1/12 (cost $50,000,000) 50,000,000 b U.S. Treasury Bills—63.5% 0.08%—0.10%, 10/18/12—12/6/12 (cost $799,873,299) 800,000,000 Total Investments (cost $1,257,875,185) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2012, these securities amounted to $70,000,093 or 5.6% of net assets. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government/Agency 67.5 Banking 32.5 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 1,257,875,185 1,257,875,185 Interest receivable 43,682 Due from The Dreyfus Corporation and affiliates—Note-2(b) 5,040 Liabilities ($): Cash overdraft due to Custodian Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,257,870,009 Accumulated net realized gain (loss) on investments (536) Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 1,257,870,009 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended September 30, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 652,232 Trustees’ fees—Note 2(a,c) 18,589 Legal fees—Note 2(a) 1,233 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (652,232 ) Less—Trustees’ fees reimbursed by the Manager—Note 2(a,c) (18,589 ) Less—Legal fees reimbursed by the Manager—Note 2(a) (1,233 ) Net Expenses 0 Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Operations ($): Investment income—net 750,725 902,140 Net realized gain (loss) on investments 2,809 (3,345 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 3,082,113,732 8,789,676,683 Cost of shares redeemed (3,135,685,791 ) (8,430,254,519 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 1,311,438,723 952,019,904 End of Period See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended September 30, 2012 Year Ended March 31, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .001 .001 .002 .001 .015 .046 Distributions: Dividends from investment income—net (.001 ) (.001 ) (.002 ) (.001 ) (.015 ) (.046 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .12 a .08 .21 .14 1.50 4.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .10 a .10 .10 .12 .12 .10 Ratio of net expenses to average net assets .00 a .00 .00 .02 .02 .00 Ratio of net investment income to average net assets .12 a .08 .20 .14 1.59 4.68 Net Assets, end of period ($ x 1,000) 1,257,869 1,311,439 952,020 739,015 725,259 710,716 a Annualized. See notes to financial statements. The Fund 11 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Institutional Preferred Plus Money Market Fund (the “fund”) is a separate diversified series of Dreyfus Institutional Preferred Money Market Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company currently offering two series, including the fund.The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The fund serves as an investment vehicle for certain other Dreyfus funds as well as for other institutional investors. At September 30, 2012, all of the fund’s outstanding shares were held by other Dreyfus funds. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements 12 is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 1,257,875,185 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investment represents amortized cost. Realized gains and losses from securities transactions are recorded on the identified cost basis. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. 14 (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused short-term capital loss carryover of $3,345 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to March 31, 2012. These post-enactment short-term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2012 was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .10% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the management agreement, the Manager has agreed to pay all of the fund’s expenses except the management fee, taxes, brokerage commissions, Trustees fees, fees and expenses of independent counsel of the fund and extraordinary expenses. In addition, the Manager has agreed to reduce its management fee in an amount equal to the Trustees fees and expenses of independent counsel of the fund. The Manager had undertaken from April 1, 2012 through September 30, 2012 to waive its management fee.The reduction in expenses, pursuant to the undertaking, amounted to $652,232 during the period ended September 30, 2012.The waiver is voluntary, not contractual and can be terminated at any time. (b) The components of “Due fromThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $118,358, which are offset against an expense reimbursement currently in effect in the amount $123,398. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 16 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Gordon J. Davis † 5,621,805,220 0 Nathan Leventhal † 5,621,805,220 0 Benaree Pratt Wiley † 5,621,805,220 0 † Each of the above Board Members were duly elected by shareholders at the fund’s August 3, 2012 shareholder meeting. Nathan Leventhal and Benaree Pratt Wiley were existing Board Members previously having been elected by the fund’s Board. In addition, Clifford L.Alexander, Jr., Joseph S. DiMartino,Whitney I. Gerard and George L. Perry continue as Board Members of the Company. The Fund 17 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 18 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for four of the six periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses (which were both zero due to a fee waiver arrangement) were below the Expense Group and Expense Universe medians. The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. The Fund 19 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and 20 whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 22 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Preferred Money Market Funds; By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 By: /s/ James Windels James Windels, Treasurer Date: November 20, 2012 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
